Lamar, J.
The defendant was indicted for violating the Penal Code, §422, in that she sold domestic wine on the Sabbath day. There was evidence that she was engaged in several occupations, each of which may have taken more of her time than that of selling wine, of which it appears she had large quantities on- hand. There was evidence that one witness bought a gallon upon each of five or six separate occasions within two months preceding the indictment; that others went to her place for the same purpose. *563Selling wine, therefore, was enough within the pursuit of hej^ business or the work of her ordinary calling to have made it impossible for her to have recovered for the purchase-price of any she sold on Sunday. “Those things which are repeated daily or weekly in the course of trade or business are parts of the ordinary calling of a man exercising such trade or business.” Rex v. Whitnash, 7 Barn. & C. 602. This particular line of her business was possibly not so active as others ; still selling wine was work of her ordinary calling. There was no conflict in the testimony; and no assignment of error on any charge or refusal to charge, from which we assume that the judge correctly instructed the jury as to what they must find beyond a reasonable doubt before they could convict the defendant.

Judgment affirmed.

All the Justices concur, except Simmons, G. J.,-absent.